UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


VENESSA DAVIS,

                              Plaintiff,
                                            No. 1:18-cv-00215-MAT
                   -vs-                     DECISION AND ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                              Defendant.



     Venessa Davis(“Plaintiff”), represented by counsel, brings

this action under Titles II and XVI of the Social Security Act

(“the Act”), seeking review of the final decision of Nancy A.

Berryhill, former Acting Commissioner of Social Security (“the

Commissioner”     or   “Defendant”),   denying   her   applications   for

Disability Insurance Benefits (“DIB”) and Supplemental Security

Income (“SSI”).

     Plaintiff filed a Motion for Judgment on the Pleadings (Docket

No. 9-1), arguing that the residual functional capacity (“RFC”)

assessment was not supported by substantial evidence because the

administrative law judge (“ALJ”) relied on stale medical opinion

evidence pre-dating significant changes in Plaintiff’s condition,

namely, her involvement in motor vehicle accidents in 2015 and

2016, and surgery to repair a right rotator cuff injury in October

2016. Plaintiff also argues that the ALJ improperly failed to weigh



                                   -1-
the opinions of her treating chiropractor. Finally, Plaintiff

contends that the RFC is not supported by substantial evidence

because the ALJ failed to incorporate any limitations in the RFC

based on her post-concussive headaches, which were found to be a

severe impairment at step two.

      In response, the Commissioner filed a Motion to Remand (Docket

No. 12) the case for further administrative proceedings. Counsel

for   the   Commissioner     indicates   that    he    contacted   Plaintiff’s

attorney via telephone and email to inquire whether there were any

objections to the motion to remand but never heard back from him.

Plaintiff’s counsel has not responded to the Commissioner’s motion

or otherwise registered any objection with the Court.

      The Court sees no reason why the Commissioner’s Motion to

Remand should    not   be    granted,    given    that   Plaintiff   also has

requested remand in her Motion.

      Accordingly, the Court grants Plaintiff’s Motion to the extent

that it requests reversal of the Commissioner’s decision and remand

for further administrative proceedings, and the Court grants the

Commissioner’s      Motion    to   Remand   for       further   administrative

proceedings. The Clerk of Court is directed to enter judgment in

favor of Plaintiff and close this case.

      SO ORDERED.

                                      s/ Michael A. Telesca
                                    _____________________________
                                    HONORABLE MICHAEL A. TELESCA
                                    United States District Judge

Dated:      September 25, 2019
            Rochester, New York


                                     -2-
